Citation Nr: 0208335	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  98-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the Army from May 1969 
to December 1970 and in the Navy from January 1975 to June 
1984.

In May 1998, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, denied the veteran's 
petition to reopen a previously denied claim for service 
connection for post-traumatic stress disorder (PTSD).  
He appealed to the Board of Veterans' Appeals (Board).  The 
Board issued a decision in September 1999 finding that new 
and material evidence had been submitted to reopen the claim.  
See 38 C.F.R. § 3.156 (1999); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Board also determined the claim was 
well grounded and remanded it to the RO for further 
development and consideration.  The RO since has continued to 
deny the claim and returned the case to the Board for further 
appellate consideration.

The veteran indicated in a statement submitted in May 2000 
(on VA Form 9) that he wanted a hearing before a Member of 
the Board in Washington, D.C., if necessary to receive a fair 
and impartial adjudication of his claim.  However, he more 
recently indicated in a statement submitted in March 2002 
that he no longer wanted a hearing before the Board.  
Therefore, his request for a hearing has been withdrawn.  See 
38 C.F.R. § 20.702(e) (2002).


FINDINGS OF FACT

1.  The veteran served in Vietnam from January to December 
1970 as a heavy vehicle driver in convoys, but he did not 
engage in combat with enemy forces in that capacity.

2.  Although there are several diagnoses of PTSD of record, 
none of the diagnoses were made on the basis of a verified 
stressor in service.


CONCLUSION OF LAW

The veteran's PTSD was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

As alluded to earlier, prior to remanding this claim to the 
RO in September 1999, the Board determined that the claim was 
well grounded-meaning at least plausible.  Therefore, 
although the VCAA eliminated the requirement of submitting a 
well-grounded claim, this is of no consequence in this 
particular appeal.  The VCAA also, however, revised VA's 
obligations insofar as notifying the veteran of the type of 
evidence needed to support his claim-and thereby complete 
his application for benefits, and assisting him in obtaining 
evidence if it is potentially relevant to his case.  The VCAA 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West Supp. 2002), and the implementing regulations 
are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Since the VCAA was enacted on November 9, 2000, 
during the pendency of this appeal, the veteran is entitled 
to have it considered when deciding his case because it 
provides procedural safeguards and protections to him that 
were not previously available.  See, e.g., 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); Dudnick 
v. Brown, 10 Vet. App. 79, 80 (1997).

Here, though, the requirements of the VCAA have been 
satisfied.  The RO notified the veteran of the reasons and 
bases for not reopening his claim when apprising him of the 
May 1998 decision that he appealed to the Board.  The RO also 
did this when sending him a Statement of the Case (SOC) in 
August 1998 and cited the governing laws and regulations as 
well.  And even after the Board reopened the claim in 
September 1999, the RO gave the veteran an opportunity to 
give more specific details (i.e., the who, what, when and 
where facts) concerning his alleged stressors and attempted 
to verify them by contacting the United States Armed Services 
Center for Research of Unit Records (USASCRUR).  The USASCRUR 
formerly was called the U.S. Army and Joint Services 
Environmental Support Group (ESG).  The RO also had the 
veteran examined on remand by three different psychiatrists, 
in January and March 2000, and by a psychologist too in 
February 2000.  And the Supplemental Statements of the Case 
(SSOCs) issued in May 2000 and February 2002 discussed the 
reasons and bases for continuing to deny his claim on the 
full merits-after a de novo review of the record.  But aside 
from all of that, the RO obtained records from the Social 
Security Administration (SSA) and even sent the veteran a 
detailed letter in April 2001 specifically discussing the 
legal implications of the VCAA in regards to his particular 
appeal.  He has not indicated or otherwise suggested that any 
additional medical or other relevant evidence, not already of 
record, needs to be obtained.  So no further notification 
or assistance is required by the VCAA and the Board may 
proceed to issue a decision in this appeal without 
prejudicing the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

II.  Entitlement to Service Connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).

Concerning the first requirement of a diagnosis, it 
previously was believed that it had to be "clear" and 
undisputed that the veteran had PTSD.  So claims routinely 
were denied where only provisional or very equivocal 
diagnoses had been made.  But as mentioned above, this is no 
longer the case and the veteran is entitled to have his claim 
considered under the newer, less stringent standard.  See 
Karnas, 1 Vet. App. at 312-13 and Dudnick, 10 Vet. App. at 
80.  And with that in mind, there are several acceptable 
diagnoses of PTSD of record-including as recently as the VA 
psychiatric examinations in January and March 2000.  The 
veteran also earlier participated in 6-week long inpatient 
PTSD treatment programs while hospitalized at the VA Medical 
Center (VAMC) in Tuscaloosa, Alabama, from June to July 1999, 
and prior to that during 1997.  And there were still other 
diagnoses of PTSD while receiving ongoing outpatient 
treatment and evaluation at the VAMC on numerous additional 
occasions since 1996.  So even though one of the VA 
psychiatrists who examined him in January 2000 did not 
diagnose PTSD, and even though the VA psychologist who later 
examined him in February 2000 did not either, several others 
nonetheless did-including the other VA psychiatrist who 
examined him in January 2000 and yet another VA psychiatrist 
who examined him in March 2000 to reconcile the "differing 
opinions" over whether he has PTSD.  Thus, with resolution 
of all reasonable doubt in his favor, it must be presumed 
that he has presented sufficient medical evidence indicating 
that he has PTSD.  38 C.F.R. § 3.102.  Consequently, this 
point is conceded.  But there also are two other remaining 
requirements for establishing his entitlement to 
service connection for PTSD, aside from his current 
diagnosis.

One of the other remaining requirements is a confirmed 
stressor.  And the evidence necessary to establish the 
occurrence of a recognizable stressor during service-
to support a diagnosis of PTSD-will vary depending upon 
whether the veteran engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 
66 (1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that his 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain information that 
corroborates his testimony or statements.  See Zarycki, 
6 Vet. App. at 98.

Here, while the veteran's service personnel records, 
including his Department of Defense Forms 214 (DD Forms 214) 
and his Department of the Army Form 20 (DA Form 20), confirm 
that he served in Vietnam from January to December 1970 with 
the 64th Transportation Company, and that his primary 
military occupational specialty (MOS) in that capacity was a 
"heavy vehicle driver" in convoys, there still is no 
indication that he actually engaged in combat against enemy 
forces at any time while there.  Although he received the 
National Defense Service Medal (NDSM), the Vietnam Service 
Medal (VSM), the Republic of Vietnam Commendation Medal 
(RVNCM) with device 60, none of those medals is indicative of 
combat service, per se.  VAOPGCPREC 12-99 (October 18, 1999); 
see also Wood v. Derwinski, 1 Vet. App. 190 (1991), affirmed 
on reconsideration, 1 Vet. App. 406 (1991) (a mere presence 
in a combat zone is not sufficient to show that a veteran 
actually engaged in combat with enemy forces).  The veteran 
also more recently submitted evidence in March 2001 from the 
National Personnel Records Center (NPRC) confirming that he 
also is entitled to the Meritorious Unit Emblem and the 
Republic of Vietnam Gallantry Cross with Palm Unit Citation 
Badge.  But they, too, do not confirm that he actually had 
combat, either.  The South Vietnamese Government merely 
issued the latter medal in recognition of his service in 
Vietnam, denoting he was there in support of their defense, 
but not necessarily in combat.  Rather, that medal is a 
standard issue item, so his alleged stressors must be 
independently verified.  And this was the primary reason the 
Board remanded his appeal to the RO in September 1999, to 
attempt to cure this evidentiary shortcoming.

On remand, the RO sent the veteran a letter in October 1999 
requesting that he provide more specific details and 
information concerning his alleged stressors.  He submitted a 
statement in response later in October 1999, indicating that 
he did not know the real name of his friend in Vietnam who 
was nick-named "Tommy," who reportedly was killed in a 
trucking accident while transitioning the Ankh Pass from 
Quihon to Pleiku.  The veteran claims his friend's truck 
probably came under fire from enemy forces, causing it to 
veer out of control and jack knife, demolishing and splitting 
his friend's body into two separate pieces of remains.  The 
veteran also acknowledged, however, that he did not know the 
date of his friend's death or even his unit, although his 
unit reportedly was a sister unit to the veteran's (the 64th 
Transportation Unit located in Pleiku, Vietnam).  The veteran 
also said that his friend was stationed in Quihon, Vietnam, 
but did not know anything else that might be of help 
concerning his untimely death.  After receiving the limited 
amount of information the veteran provided, the RO contacted 
the USASCRUR to attempt to verify his alleged stressors, 
including concerning the untimely death of his friend nick-
named "Tommy."  The USASCRUR responded in a November 1999 
letter to the RO that they did not have sufficient 
information from the veteran concerning the incidents alleged 
to even conduct a meaningful research of their records to 
corroborate his allegations.  Consequently, they requested 
that he provide additional information, including the 
approximate date of the alleged incident (preferably the 
exact date, but at least within a 30-day time frame), the 
full names of the casualties involved, unit designations to 
the company level, and other units involved.  The USASCRUR 
indicated that, the more detailed the information provided, 
the better chance they had of a successful research for this 
documenting evidence.

The RO sent the veteran another letter later in November 1999 
giving him another opportunity to provide more specific, 
detailed information concerning his alleged stressors.  But 
he indicated in a response statement submitted in December 
1999 that he had no additional information to provide 
concerning his friend nick-named "Tommy," or even 
concerning the alleged death of another friend in Vietnam 
named Ronald Hudson.  The veteran indicated, instead, that he 
did not even know whether "Tommy" was his friend's first 
name, given name, or sir name, and that he could not recall 
any additional information concerning his particular unit, 
etc.

The veteran's other alleged stressors involve repeatedly 
coming under attack from enemy forces while driving his truck 
in convoys delivering supplies in Cambodia and all over 
Vietnam.  He also claims that, on at least one occasion while 
defending himself, he had to take and discharge a weapon-
which probably killed an enemy soldier ("Charlie").  He 
also claimed that he feared for his life on yet another 
occasion during roll call when he became involved in a 
racially motivated incident with his commanding officer, who 
reportedly had threatened to "take him out."  The veteran 
said that he had to defend himself, in return, by taking out 
his own weapon, and that he and his commanding sergeant 
scuffled and had to be separated by another soldier.  The 
veteran also quite readily admits, however, that the incident 
never actually was documented in his personnel records or 
elsewhere.  So there simply is no way to corroborate that 
allegation either or, for that matter, any of the others 
claimed.  This, in turn, means that all of his alleged 
stressors are either unverified or unverifiable, despite VA's 
several attempts to independently corroborate his assertions.  
See VA Adjudication Procedure Manual M21-1, Part VI, 
paragraph 7.46 (now included in Manual M21-1 in Part IV, 
Paragraph 11.38(f) (Change 61, September 12, 1997) and in 
Part III, Paragraph 5.14(b) (Change 49, February 20, 1996).

The duty to assist the veteran in fully developing the 
evidence pertinent to his claim is not a "one-way street."  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Rather, 
even in the current environment of the VCAA, he still is 
obliged to comply with VA's efforts to help him fully develop 
the evidence concerning his claim.  And in situations where, 
as here, he simply has not provided enough information to 
corroborate any of his alleged stressors, VA's duty to assist 
is not tantamount to a license for a "fishing expedition" 
to determine if there might be some unspecified information 
that could possibly support his claim.  See Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).

Because of the inability to corroborate any of his alleged 
stressors in Vietnam, the veteran submitted internet articles 
pertaining to the 8th Transportation Group, which included 
the 124th Transportation Battalion and, more specific to his 
case, his particular transportation company (the 64th 
Transportation Company).  The veteran highlighted several 
portions of these articles, apparently to reinforce his claim 
that his company routinely came under fire from enemy forces.  
But for the most part, the highlighted portions concern the 
8th Transportation Group in general, not his specific 
company, and in fact most of the incidents that he 
highlighted occurred at times other than when he was in 
Vietnam.  Thus, although he is not required to remember each 
and every specific detail concerning his alleged stressors in 
Vietnam, articles such as those that he submitted pertaining 
to events that occurred primarily when he was not in Vietnam 
are not sufficient to suggest that he actually had the 
stressful experiences that he claims he did.  See Suozzi v. 
Brown, 10 Vet. App. 307, 310-11 (1997).

Throughout the course of his appeal, the veteran has 
continued to submit additional medical records containing 
diagnoses of PTSD.  But again, this is not the dispositive 
issue; it is the absence of a confirmed stressor to support 
the diagnosis.  And even most of the VA psychiatrists who 
diagnosed PTSD at least acknowledged in some form or fashion 
that they were making the diagnosis in spite of the veteran's 
inability or outright unwillingness to discuss any specific 
details concerning the particular incidents in question which 
he believes caused his PTSD.  Indeed, even the VA 
psychiatrist who examined him in January 2000, who diagnosed 
PTSD, indicated that he gave a history of combat exposure, 
but was unable to provide a clear description of the extent 
of his exposure.  The very same thing later occurred during 
the VA psychiatric examination in March 2000, when an 
entirely different evaluating VA psychiatrist indicated 
that his diagnosis of PTSD was made even despite the lack of 
confirmation of the critical event described by the veteran.  
That was somewhat puzzling, even to them, considering that it 
supposedly is those very same events that he continues to 
relive and reexperience day in and day out in the way of 
recurring dreams and flashbacks.  Furthermore, both of those 
examining psychiatrists indicated that most of his 
mental impairment primarily is due to a personality disorder, 
which is not related to his service in the military, and that 
he also has a documented history of alcohol and drug abuse-
albeit in remission, which otherwise has caused him several 
legal and employment problems.  And irrespective of that, 
they also indicated that he has multiple physical ailments, 
too.  Together, these problems have made it very difficult 
for him to sustain employment and earn a decent living, and 
to maintain productive relationships.  He believes that all 
of his problems stem from his PTSD, but the examining VA 
psychiatrists obviously concluded differently and expressly 
indicated as much, even while diagnosing PTSD.  And although 
the Board must accept their diagnoses, this does not prevent 
the Board from discounting the probative value of their 
examination findings in other more critical respects, such as 
the absence of a confirmed stressor to support their 
diagnosis.  See Sanden v. Derwinski, 2 Vet. App. 97, 100-01 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991); 
see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others).
Lastly, although the Board is required to resolve all 
reasonable doubt in the veteran's favor as to whether he has 
PTSD (and, therefore, presume that he does), this is not 
equally true for the more determinative issues of whether he 
had combat service in Vietnam or has an independently 
confirmed stressor assuming that he did not.  So he is not 
entitled to the benefit of the doubt concerning either of 
these important issues since none of his service personnel or 
other records objectively corroborate his allegations that he 
did have combat service.  See Schoolman v. West, 12 Vet. App. 
307, 311 (1999); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, in the complete absence of a verified stressor 
during service, there is no basis to support the 
various diagnoses of PTSD, even though they have been made, 
and the appeal for service connection unfortunately must be 
denied.  See, e.g., Reonal v. Brown, 5 Vet. App. 458 (1993) 
(a diagnosis is only as good and credible as the history 
on which it is predicated).



ORDER

The claim for service connection for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

